DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed 05/06/2022. Claims 2, 9-10, 18, and 23 are cancelled. Claims 1, 3-4, 7, 11, 24 and 27 are amended. Claims 1, 3-8, 11, 21-22 and 24-28 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 05/06/2022, with respect to the objections to claims 4, 24 and 27 have been fully considered and are persuasive. The objections to claims 4, 24 and 27 have been withdrawn. 
Applicant’s arguments, see pg. 6, filed 05/06/2022, with respect to the rejections of claims 5 and 24 under 35 U.S.C. 112(a) have been fully considered and are persuasive. The rejections of claims 5 and 24 under 35 U.S.C. 112(a) have been withdrawn. 
Applicant’s arguments, see pg. 6, filed 05/06/2022, with respect to the rejections of claims 4-5, 7, 11 and 24 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 4-5, 7, 11 and 24 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pg. 6, filed 05/06/2022, with respect to the rejection of claim 7 under 35 U.S.C. 112(d) have been fully considered and are persuasive. The rejection of claim 7 under 35 U.S.C. 112(d) has been withdrawn. 
Applicant’s arguments, see pg. 6, filed 05/06/2022, with respect to the rejections of claims 1-2, 6, 8, 21-22, 26 and 28 under 35 U.S.C. 102 have been fully considered and are persuasive. The rejections of claims 1-2, 6, 8, 21-22, 26 and 28 under 35 U.S.C. 102 have been withdrawn. 
Applicant’s arguments, see pg. 6, filed 05/06/2022, with respect to the rejections of claims 3-4, 7, 9-11, 18, 25 and 27 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejections of claims 3-4, 7, 9-11, 18, 25 and 27 under 35 U.S.C. 103 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, Neil Gershon, on 06/02/2022.

The application has been amended as follows: 
IN THE CLAIMS: the claims have been amended as follows:
	Claim 25 is cancelled.

Allowable Subject Matter
	Claims 1, 3-8, 11, 21-22, 24 and 26-28 are allowed. 
See reasons for allowance in the non-final rejection mailed 02/16/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771